DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (20160043586, Wang) in view of Wiederhold et al (US 20120162839) and further in view of Chang et al (US 20120021696).
As to claim 1, Wang discloses a method of charging a power source (fig. 1 load 122) coupled to a tool (device 120), the method comprising:
allowing a flow of power via the USB cable to the power source (fig. 6, “charger provides default output power level via VBUS and GND line of USB cable”).
Wang does not disclose the steps of measuring and ceasing as in the claim (instead Wang discloses the charger comprises an overvoltage protection means, par. 46, 48). In the same field of art (power control), Wiederhold discloses a safety discharge apparatus for an electrical storage element includes a load device for discharging the electrical storage element connected to the safety discharge apparatus via input connections (abstract). In one embodiment, Wiederhold discloses an overvoltage protection means (fig. 2, voltage detection device 9) for charging a power source coupled to a tool (device 11) wherein its method comprising measuring a voltage of the power source (par. 45, “detecting the voltage”); and
ceasing the flow of power (par. 46 “immediately switch off said switching device”) when the measured voltage substantially meets a voltage threshold (“a reference voltage”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Wiederhold, by measuring, by the charger, a voltage of the power source, via the USB cable and ceasing the flow of power when the measured voltage substantially meets a voltage threshold. The motivation is to reduce the cost and to provide safety to the system (par. 9).
Wang and Wiederhold does not disclose the step of sending, by a charger, a first signal via a USB cable to the tool to actuate a switch of the tool to an ON position (Chang instead disclose a clock switch device 12 to switch ON/OFF the load device 11). In the same field of art (power control), Chang discloses a data card including a main chip a switch and an I/O interface (abstract). In one embodiment, Chang discloses the step of sending, by a power-supply device (fig. 1, par. 12 “host 200 provide a voltage signal to the data card 100”), a first signal (par. 16 “first control signal”) via a USB port (par. 15 “5 pins used for a USB interface”) to a tool (data card 100) to actuate a switch of the tool (switch 130) to an ON position (“connects the voltage input 131 and the voltage output 133”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang/Wiederhold and Chang, by sending, by a charger, a first signal via a USB cable to the tool to actuate a switch of the tool to an ON position. The motivation is to reduce power consumption of the system (par. 5).
	As to claim 2, Wang/Wiederhold /Chang discloses the method of claim 1, wherein ceasing the flow of voltage power includes sending, by the charger, a second signal (Chang, par. 16 “second control signal”) via the USB cable to the tool to actuate a switch of the tool to an OFF position (“disconnects the voltage input 131”).
	As to claim 3, Wang/Wiederhold /Chang discloses the method of claim 1, wherein ceasing the flow of voltage power includes ceasing, by the charger, the flow of power (Wiederhold, par. 46).
	As to claim 4, Wang/Wiederhold /Chang discloses the method of claim 1, wherein measuring, by the charger, the voltage of the power source includes implementing by the charger, a control line in the USB cable (Chang, par, 16).
As to claim 5, Wang discloses a method of charging a power source coupled to a tool (fig. 1 load 122), the method comprising:
	allowing a flow of power via the USB cable to the power source (fig. 6, “charger provides default output power level via VBUS and GND line of USB cable”).
Wang does not disclose the steps of measuring and ceasing as in the claim (instead Wang discloses the charger comprises an overtemperature protection means, par. 46, 48). In the same field of art (power control), Wiederhold discloses a safety discharge apparatus for an electrical storage element includes a load device for discharging the electrical storage element connected to the safety discharge apparatus via input connections (abstract). In one embodiment, Wiederhold discloses an overtemperature protection means (fig. 2, temp. monitor 13) for charging a power source coupled to a tool (device 11) wherein its method comprising measuring a temperature of the power source (par. 49, “temperature values detected by the temperature monitoring 13”); and
ceasing the flow of power (par. 49 “immediately switch off said switching device 12”) when the measured voltage substantially meets a voltage threshold (“a reference values”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Wiederhold, by measuring, by the charger, a temperature of the power source, via the USB cable and ceasing the flow of power when the measured temperature substantially meets or exceeds a temperature threshold.
The motivation is to reduce the cost and to provide safety to the system (par. 9).
Wang and Wiederhold does not disclose the step of sending, by a charger, a first signal via a USB cable to the tool to actuate a switch of the tool to an ON position (Chang instead disclose a clock switch device 12 to switch ON/OFF the load device 11). In the same field of art (power control), Chang discloses a data card including a main chip a switch and an I/O interface (abstract). In one embodiment, Chang discloses the step of sending, by a power-supply device (fig. 1, par. 12 “host 200 provide a voltage signal to the data card 100”), a first signal (par. 16 “first control signal”) via a USB port (par. 15 “5 pins used for a USB interface”) to a tool (data card 100) to actuate a switch of the tool (switch 130) to an ON position (“connects the voltage input 131 and the voltage output 133”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang/Wiederhold and Chang, by sending, by a charger, a first signal via a USB cable to the tool to actuate a switch of the tool to an ON position. The motivation is to reduce power consumption of the system (par. 5).
	As to claims 6, Wang/Wiederhold /Chang discloses the method of claim 5, wherein ceasing the flow of power includes sending, by the charger, a second signal (Chang, par. 16 “second control signal”) via the USB cable to the tool to actuate a switch of the tool to an OFF position (“disconnects the voltage input 131”).
	As to claims 7,  Wang/Wiederhold /Chang discloses the method of claim 5, wherein ceasing the flow of power includes ceasing, by the charger, the flow of power (Wiederhold, par. 46).
	As to claims 8, Wang/Wiederhold /Chang discloses the method of claim 5, wherein measuring, by the charger, the temperature of the power source includes implementing by the charger, a control line in the USB cable (Chang, par, 16).
	As to claim 9-13, all the same elements of claims 1-8 are listed (Note: Claim 9 is a combination form of claims 1 and 5).  Therefore, the supporting rationale of the rejection to claims 1-8 applies equally as well to claims 9-13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184